COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 TROY SCOTT BURCIE,                                           No. 08-13-00212-CR
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                            371st District Court
                                               '
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               '
                            State.             '                (TC# 1287926D)



                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until May 28 , 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles M. Mallin, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before May 28, 2014.

       IT IS SO ORDERED this 28th day of April, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.